I concur in the order upon the last ground stated — that it does not appear that the proposed exhibits are material on this appeal. I do not approve the provincial tactics which took advantage of counsel's oversight in not insisting upon having the exhibits marked in the presence of the court while at the same time and under like circumstances an exhibit offered by local counsel was included in the record and certified as having been duly filed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on October 6, 1933.